Name: Commission Regulation (EEC) No 203/92 of 30 January 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 2 . 92 Official Journal of the European Communities No L 25/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 203/92 of 30 January 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in the sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Spain' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 3 February 1992 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 87/92 (4); Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 22 to 28 January 1992 for the pound sterling and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24 . 6 . 1985, p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 153, 17 . 6 . 1991 , p. 1 . (') OJ No L 13, 20. 1 . 1992, p. 1 . 0) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 25/2 Official Journal of the European Communities 3 . 2 . 92  ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland L L DM F1 Fta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  0709 90 60 574,36 1,240 0712 90 19 574,36 1,240 1001 10 10 737,67 1,675 1001 10 90 737,67 1,675 1001 90 91 574,36 1,240 1001 90 99 574,36 1,240 1002 00 00 545,67 1,178 1003 00 10 545,67 1,178 1003 00 90 545,67 1,178 1004 00 10 523,84 1,131 1004 00 90 523,84 1,131 1005 10 90 574,36 1,240 1005 90 00 574,36 1,240 1007 00 90 545,67 1,178 1008 20 00 545,67 1,178 1101 00 00 696,35 1,504 1102 10 00 656,17 1,417 1102 20 10 804,11 1,736 1102 20 90 258,46 0,558 1102 90 10 556,58 1,202 1102 90 30 534,32 1,154 1102 90 90 11-1 7285 556,58 1,202 11-1 7286 556,58 1,202 1103 11 10 930,45 2,137 1103 11 90 752,05 1,624 1103 12 00 733,38 1,583 1103 13 11 11-2 7287 832,83 1,798 1103 13 19 832,83 1,798 1103 13 90 585,85 1,265 1103 19 10 556,58 1,202 1103 19 30 763,93 1,649 1103 1990 11-1 7285 556,58 1,202 11-1 7286 556,58 1,202 1103 21 00 585,85 1,265 1103 29 10 556,58 1,202 1103 29 20 556,58 1,202 1103 29 30 534,32 1,154 3 . 2 . 92 Official Journal of the European Communities No L 25/3 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc ¢  1 000 kg  1103 29 40 585,85 1,265 1103 29 90 11-1 7285 556,58 1,202 11-1 7286 556,58 1,202 1104 11 10 556,58 1,202 1104 11 90 763,93 1,649 1104 12 10 534,32 1,154 1104 12 90 942,91 2,036 1104 19 10 585,85 1,265 1104 19 30 556,58 1,202 1104 19 50 631,80 1,364 1104 19 99 11-1 7285 556,58 1,202 11-1 7286 556,58 1,202 1104 21 10 556,58 1,202 1104 21 30 763,93 1,649 1104 21 50 873,07 1,885 1104 21 90 556,58 1,202 1104 22 10 11-6 7158 534,32 1,154 11-6 7159 942,91 2,036 1104 22 30 733,38 1,583 1104 22 50 534,32 1,154 1104 22 90 534,32 1,154 1104 23 10 585,85 1,265 1104 23 30 585,85 1,265 1104 23 90 585,85 1,265 1104 29 11 585,85 1,265 1104 29 15 556,58 1,202 1104 29 19 11-3 7290 556,58 1,202 11-3 7291 556,58 1,202 1104 29 31 585,85 1,265 1104 29 35 556,58 1,202 1104 29 39 11-3 7290 556,58 1,202 11-3 7291 556,58 1,202 1104 29 91 " 585,85 1,265 1104 29 95 556,58 1,202 1104 29 99 11-1 7285 556,58 1,202 11-1 7286 556,58 1,202 1104 30 10 430,77 0,930 1104 30 90 172,31 0,372 1107 10 11 1 022,37 2,207 1107 10 19 763,91 1,649 1107 10 91 971,29 2,097 1 107 10 99 725,74 1,567 1107 20 00 845,78 1,826 1108 11 00 11-4 7294 970,68 2,096 11-4 7295 ( ») 970,68 2,096 No L 25/4 Official Journal of the European Communities 3 . 2. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr FF Dr £ IrlDM F1 Pta Esc £ Lit 1 000 kg ­ 0 C) o c&gt; 867,29 867,29 867,29 867,29 867,29 867,29 867,29 867,29 1 321,04 1 131,50 867,29 867,29 867,29 1 183,19 827,09 867,29 1,873 1,873 1,873 1,873 1,873 1,873 1,873 1,873 2,852 2,443 1,873 1,873 1,873 2,555 1,786 1,873 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 237,22 491,38 237,22 491,38 237,22 508,32 237,22 508,32 1 148,73 0,512 1,061 0,512 1,061 0,512 1,098 0,512 1,098 2,480 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 68,92 0,149 852,90 1 705,80 1,572 3,144 133,27 266,55 0,246 0,491 O O O O (') O (2) o o o (2) o o n o o o 1 413,96 2 827,93 68,92 921,82 1 774,72 68,92 202,19 335,47 68,92 1 482.88 2,606 5,212 0,149 1,721 3,293 0,149 0,395 0,640 0,149 7 7 « 3.2.92 Official Journal of the European Communities No L 25/5 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg  O2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 2 896,85 218,26 852,90 1 705,80 133,27 266,55 1 413,96 2 827,93 218,26 1 071,16 1 924,06 218,26 351,53 484,81 218,26 1 632,22 3 046,19 430,77 852,90 1 705,80 133,27 266,55 1 413,96 2 827,93 430,77 1 283,67 2 136,57 430,77 564,04 697,32 430,77 1 844,73 3 258,70 68,92 852,90 5,361 0,471 1,572 3,144 0,246 0,491 2,606 5,212 0,471 2,043 3,615 0,471 0,717 0,962 0,471 3,077 5,683 0,930 1,572 3,144 0,246 0,491 2,606 5,212 0,930 2,502 4,074 0,930 1,176 1,421 0,930 3,536 6,142 0,149 1,572 (2) (J) O O (2) O O O O o o o o o o o o o o o o o o o o o o o o o o o o o o o 0 (2) 2309 90 31 2309 90 33 No L 25/6 Official Journal of the European Communities 3. 2 . 92 Positive I Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta Portugal Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 90 33 23-11 7543 (2) 1 705,80 3,144 23-11 7544 O   23-11 7545 O 133,27 0,246 23-11 7546 O 266,55 0,491 23-11 7547 O   23-11 7548 C) 1 413,96 2,606 23-11 7549 (2) 2 827,93 5,212 23-11 7663 (2) 68,92 0,149 23-11 7664 (2) 921,82 1,721 23-11 7665 C) 1 774,72 3,293 23-11 7666 (2) 68,92 0,149 23-11 7667 (2) 202,19 0,395 23-11 7668 0 335,47 0,640 23-11 7669 O 68,92 0,149 23-11 7670 (2) 1 482,88 2,755 23-11 7671 (2) 2 896,85 5,361 2309 90 41 23-6 7624   23-6 7694 218,26 0,471 2309 90 43 23-12 7541 (2)   23-12 7542 (2) 852,90 1,572 23-12 7543 (2) 1 705,80 3,144 23-12 7544 (2)   23-12 7545 (2) 133,27 0,246 23-12 7546 (2) 266,55 0,491 23-12 7547 (2)   23-12 7548 (2) 1 413,96 2,606 23-12 7549 (2) 2 827,93 5,212 23-12 7672 (2) 218,26 0,471 23-12 7673 (2) 1 071,16 2,043 23-12 7674 (2) 1 924,06 3,615 23-12 7675 (2) 218,26 0,471 23-12 7676 (2) 351,53 0,717 23-12 7677 (2) 484,81 0,962 23-12 7678 (2) 218,26 0,471 23-12 7679 (2) 1 632,22 ' 3,077 23-12 7680 O 3 046,19 5,683 2309 90 51 23-7 7624   23-7 7695 430,77 0,930 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 852,90 1,572 23-13 7543 (2) 1 705,80 3,144 23-13 7544 (2)   23-13 7545 (2) 133,27 0,246 23-13 7546 (2) 266,55 0,491 23-13 7547 (2)   Official Journal of the European Communities No L 25/73 . 2 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain . Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 90 53 23-13 7548 (2) 1 413,96 2,606 23-13 7549 0) 2 827,93 5,212 23-13 7681 O 430,77 0,930 23-13 7682 (2) 1 283,67 2,502 23-13 7683 (2) 2 136,57 4,074 23-13 7684 (2) 430,77 0,930 23-13 7685 (2) 564,04 1,176 23-13 7686 (2) 697,32 1,421 23-13 7687 (2) 430,77 0,930 23-13 7688 0 1 844,73 3,536 23-13 7689 (2) 3 258,70 6,142 (l) When completing the customs formalities, the applicant must state in die declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the proauct. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 25/8 Official Journal of the European Communities 3 . 2 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland mm..... L DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight  c&gt; 0) o o 623,30 623,30 623,30 623,30 623,30 1,149 1,149 1,149 1,149 1,149  I jOO kg net weight  o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 1 184,27 1 184,27 1 184,27 1 184,27 947,42 947,42 1 421,13 1 421,13 947,42 1 620,58 1 053,38 1 053,38 168,54 168,54 842,70 263,34 263,34 1 3i6,72 842,70 1 316,72 1 316,72 263,34 1 316,72 1 620,58 1 316,72 947,42 1 352,56 1 352,56 1 352,56 1 352,56 810,29 542,27 542,27 2,183 2,183 2,183 2,183 1,746 1,746 2,619 2,619 1,746 2,987 1,941 1,941 0,311 0,311 1,553 0,485 0,485 2,427 1,553 2,427 2,427 0,485 2,427 2,987 2,427 1,746 2,493 2,493 2,493 2,493 1,493 0,999 0,999 O O o (2)C) o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 3 . 2 . 92 Official Journal of the European Communities No L 25/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (}) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 25/10 Official Journal of the European Communities 3 . 2 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 N Spain Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0401 04-1 7058 a+c a + e 0402 10 11 830,98 1,303 0402 10 19 04-3 7059  0,812 04-3 7074 440,42  04-3 7079 830,98 1,303 04-3 7222   0402 10 91 04-4 7089 d+f  d+f 0402 10 99 04-4 7089 d+f d+f 0402 21 11 04-2 7744 a+c a+c 0402 21 17 04-6 7098  0,812 04-6 7099 * 440,42  04-6 7114 a + c a+c 04-6 7224   0402 21 19 04-2 7744 a + c a+c 0402 21 91 04-2 7744 a + c a+c 0402 21 99 04-2 7744 a+c a+c 0402 29 04-2 7744 a+c+f a + c+f 0402 91 04-2 7744 a + c a+c 0402 99 04-2 7744 a+c+f a + c+f 0403 10 02 04-2 7744 a+c a+c 0403 10 04 04-2 7744 a+c a+c 0403 10 06 04-2 7744 a + c a+c 0403 10 12 04-2 7744 a + c+f a + c+f 0403 10 14 04-2 7744 a + c+f a + c+f 0403 10 16 04-2 7744 a + c+f a + c+f 0403 10 22 04-2 7744 a+c a+c 0403 10 24 04-2 7744 a + c a+c 0403 10 26 04-2 7744 a+c a+c 0403 10 32 04-2 7744 a + c+f a+c+f 0403 10 34 04-2 7744 a+c+f a + c+f 0403 10 36 04-2 7744 a+c+f a + c+f 0403 90 11 04-5 7093  0,812 04-5 7094 440,42  04-5 7097 830,98 1,303 04-5 7223   0403 90 13 04-6 7098  0,812 04-6 7099 440,42  04-6 7114 a+c a+c 04-6 7224   3 . 2 . 92 Official Journal of the European Communities No L 25/ 11 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a+c d + f a+c+f a + c+f a+c a + c a+c a+c+f a + c+f a + c+f a+c a+c a+c a + c a + c a+c a+c+f a + c+f a+c+f a+c+f a + c+f a + c+f 0,958 0,982 1,030 1,055 1,179 1,208 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 520.30 533.31 559,02 573,00 638,88 654,85 2,158 2,212 1 210,00 1 240,25 b x coef b x coef b X coef b x coef b x coef b x coef b b x coef 1,620 b b x coef 0406 10 20 1 059,41 No L 25/ 12 Official Journal of the European Communities 3. 2. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0406 10 20 04-8 7228 1 139,27 1,850 04-8 7229 728,35 1,114 04-8 7230 894,42 1,449 04-8 7231 331,07 0,506 04-8 7232 455,68 0,736 0406 10 80 04-8 7226   04-8 7228 1 139,27 1,850 04-8 7230 894,42 - 1,449 04-8 7232 455,68 0,736 0406 20 10   0406 20 90 04-9 7233 1 139,27 1,850 04-9 7234 1 560,13 2,508 0406 30 10 04-10 7235   04-10 7236 408,67 0,665 04-10 7237 597,98 0,976 04-10 7238 868,14 1,420 04-10 7239 1 029,52 1,684 0406 30 31 04-10 7235   04-10 7236 408,67 0,665 04-10 7237 597,98 0,976 04-10 7238 868,14 1,420 0406 30 39 04-10 7235   04-10 7238 868,14 1,420 04-10 7239 1 029,52 1,684 0406 30 90 1 029,52 1,684 0406 40 00 04-11 7240   04-11 7241 1 069,58 1,751 0406 90 11 04-12 7242 894,42 1,449 04-12 7243   04-12 7244 1 059,41 1,620 04-12 7245 1 139,27 1,850 04-12 7246 728,35 1,114 04-12 7247 894,42 1,449 0406 90 13 04-13 7248   04-13 7250 1 331,70 2,165 0406 90 15 04-13 7248   04-13 7250 1 331,70 2,165 0406 90 17 04-13 7248   04-13 7249 894,42 1,449 04-13 7250 1 331,70 2,165 0406 90 19   0406 90 21 04-14 7251   04-14 7252 1 213,16 1,984 0406 90 23 04-15 7254   04-15 7255 1 059,41 1,620 3 , 2 . 92 Official Journal of the European Communities No L 25/13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0406 90 23 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 25 04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 27 04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 29 04-15 7253   04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 31 04-15 7253   04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 33 04-15 7253   04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 04-15 7258 894,42 1,449 0406 90 35 04-16 7259   04-16 7274 1 059,41 1,620 04-16 7277 1 139,27 1,850 04-16 7278 - 728,35 , 1,114 04-16 7279 894,42 1,449 0406 90 37 04-16 7259   04-16 7274 1 059,41 1,620 04-16 7277 1 139,27 1,850 04-16 7278 728,35 1,114 04-16 7279 894,42 1,449 0406 90 39 04-15 7254   04-15 7255 1 059,41 1,620 04-15 7256 1 139,27 1,850 04-15 7257 728,35 1,114 No L 25/ 14 Official Journal of the European Communities 3 . 2 . 92 Positive Negative CN code Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Ireland Table Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM F1 Pta Esc £ £ Irl  100 kg  894,42 1,44904-15 04-15 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 7257 7258 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 1 560,13 2,508 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 1 059,41 1 139,27 728,35 894,42 1,620 1,850 1,114 1,449 1 059,41 1 139,27 728,35 1,620 1,850 1,114 3 . 2 . 92 Official Journal of the European Communities No L 25/ 15 Positive Negative CN code Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Table Additionalcode Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 894,42 1,4490406 90 89 0406 90 93 0406 90 99 2309 10 15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 0,506 0,736 1,850 1,449 0,736 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1.173 331,07 455,68 1 139,27 894,42 455,68 85,29 170,58 255,87 319,84 358,22 383,81 13,33 26,65 39,98 49,98 55,98 59.97 141,40 282,79 424,19 530,24 593.86 636,28 85,29 170,58 255.87 319,84 358,22 383,81 13,33 26,65 39.98 49,98 55,98 59,97 141,40 282,79 424,19 530,24 593,86 636,28 2309 10 19 No L 25/ 16 Official Journal of the European Communities 3 . 2 . 92 Positive Negative Denmark CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Italy France Greece IrelandGermany DM Nether ­ lands F1 Spain Pta Portugal Esc £ Bfrs/Lfrs Dkr lit FF Dr £ In  100 kg  2309 10 19 23-14 7885   2309 10 39 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 10 59 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 10 70 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 3 . 2. 92 Official Journal of the European Communities No L 25/ 17 Positive Negative Table Additionalcode Notes United Kingdom Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta Portugal Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg  2309 10 70 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 90 35 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 90 39 23-14 7553 85,29 . 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 No L 25/ 18 Official Journal of the European Communities 3 . 2 . 92 I I Positive --Ilm-- Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2309 90 39 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 90 49 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 ¢ 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 90 59 23-14 7553 85,29 0,157 23-14 7554 170,58 0,314 23-14 7555 255,87 0,472 23-14 7556 319,84 0,589 23-14 7557 358,22 0,660 23-14 7558 383,81 0,707 23-14 7559 13,33 0,025 23-14 7569 26,65 0,049 23-14 7573 39,98 0,074 23-14 7574 49,98 0,092 23-14 7577 55,98 0,103 23-14 7578 59,97 0,111 23-14 7579 141,40 0,261 23-14 7580 282,79 0,521 23-14 7581 424,19 0,782 23-14 7582 530,24 0,977 23-14 7583 593,86 1,095 23-14 7584 636,28 1,173 23-14 7885   2309 90 70 23-14 7553 85,29 0,157 Official Journal of the European Communities NoL25/ 193.2.92 Positive Negative Germany Portugal United Kingdom Ireland CN code Tabe Additionalcode Notes Nether ­ lands Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 90 70 170,58 255,87 319,84 358,22 383,81 13,33 26,65 39,98 49,98 55,98 59,97 141,40 282,79 424,19 530,24 593,86 636,28 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  % milk fat/100 kg product  a b 13,544 0,024 14,811 0,026 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 7,283 0,011  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 8,310 0,013 - % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,662 0,001e  % sucrose/100 kg product  f 2,350 0,004 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weightofthese products and the lactose content ofthe addedwhey. Official Journal of the European Communities 3 . 2 . 92No L 25/20 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl  100 kg  1701 11 10 17-5 7334 (') 197,46 0,368 17-5 7335 197,46 . 0,368 1701 11 90 17-5 7334 (*) 197,46 0,368 17-5 7335 197,46 0,368 1701 12 10 17-5 7334 ( ») 197,46 0,368 17-5 7335 197,46 0,368 1701 12 90 17-5 7334 ( ») 197,46 0,368 17-5 7335 197,46 0,368 1701 91 00 17-6 7337 (') 235,00 0,442 1701 99 10 17-7 7340 235,00 0,442 1701 99 90 17-7 7340 235,00 0,442  100 kg of dry matter  1702 30 10 17-8 7341 204,50 0,442 1702 40 10 17-8 7341 204,50 0,442 1702 60 10 17-8 7341 204,50 0,442  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (') . 2,350 0,0044 17-10 7346 O 2,350 0,0044 17-10 7347 C) 2,350 0,0044  100 kg of dry matter  1702 90 30 17-8 7341 204,50 0,442  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 2,350 0,0044 17-11 7350 ( ») 2,350 0,0044 17-11 7351 C) 2,350 0,0044 1702 90 71 17-12 7353 (J) 2,350 0,0044 1702 90 90 17-10 7345 (') 2,350 0,0044 17-10 7346 (') 2,350 0,0044 17-10 7347 f) 2,350 0,0044  100 kg of dry matter  2106 90 30 21-5 7419 204,50 0,442  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (') 2,350 0,0044 21-6 7424 C) 2,350 0,0044 21-6 7425 O 2,350 0,0044 Official Journal of the European Communities No L 25/213 . 2. 92 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 25/22 Official Journal of the European Communities 3 . 2 . 92 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Portugal United Kingdom Ireland CN code Table Additionalcode Notes Nether ­ lands Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  747,88 801,98 1 073,14 747,88 801,98 1 073,14 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 3 . 2 . 92 Official Journal of the European Communities No L 25/23 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £  100 kg  7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 7633 7634 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 7001 7002 7003 7004 i No L 25/24 Official Journal of the European Communities 3 . 2. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 3 . 2 . 92 Official Journal of the European Communities No L 25/25 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7036    7037    7040    7041    7042    7043    7044 510,81   7045    7046    7047    7048 474,33  ¢  7049 533,55   7050    7051    7052 457,89   7053 500,19   7055    7056    7057 485,79   7060 560,91   7061 611,67   7062 656,09   7063 698,39   7064 757,61   7065 583,65   7066 634,41   7067 678,83   7068 721,13   7069 780,35   7070 609,51   7071 660,27   7072 704,69   7073 746,99   7075 637,41   7076 688,17   7077 732,59   7080 1 091,91   7081 1 142,67   7082 1 187,09   7083 1 229,39   7084 1 288,61   7085 1 114,65   7086 1 165,41   7087 1 209,83   7088 1 252,13  No L 25/26 Official Journal of the European Communities 3 . 2 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg ­ 1 140,51 1 191,27 1 235,69 1 168,41 1 219,17 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 O 0 O (') (') 0) 0 o o o (') 0 O 0) o o o o i1) C) o o (l) C) o o C) C) C) C) C) C) 0 C) o o o (l) o (') 485,08 544,30 3 . 2 . 92 Official Journal of the European Communities No L 25/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7146 O    7147 O 465,52   7148 O - 507,82   7149 O 567,04   7150 C)    7151 0)    7152 O 491,38   7153 O 533,68   7155 O    7156 O 474,86   7157 0) 519,28   7160 C) 594,40   7161 O 645,16   7162 O 689,58   7163 O 731,88   7164 O 791,10   7165 O 617,14   7166 O 667,90   7167 O 712,32   7168 0) 754,62   7169 0) 813,84   7170 C) 643,00   7171 O 693,76   7172 0) 738,18   7173 0) 780,48   7175 O 670,90   7176 0) 721,66   7177 O 766,08   7180 O 1 125,40   7181 O 1 176,16   7182 O 1 220,58   7183 O 1 262,88   7185 C) 1 148,14   7186 O 1 198,90   7187 O 1 243,32   7188 0 1 285,62   7190 O 1 174,00   7191 O 1 224,76   7192 O 1 269,18   7195 O 1 201,90   7196 (') 1 252,66   7200 0)    7201 P)    7202 O    7203 O   No L 25/28 Official Journal of the European Communities 3 . 2. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7204 O    7205 (l)    7206 O    7207 0)    7208 0)    7209 0) 469,59   7210 C)    7211 (l)    7212 O    7213 O    7215 0)   _ 72I6 (*)    7217 O    7220 0)    7221 (')    7260 C) 597,97   7261 0) 648,73   7262 C) 693,15   7263 C) 735,45   7264 ( ») 794,67   7265 0) 620,71   7266 (l) 671,47   7267 (l) 715,89   7268 ( ») 758,19   7269 C) 817,41   7270 C) 646,57   7271 C) 697,33   7272 0) 741,75   7273 C) 784,05   7275 C) 674,47   7276 0) 725,23   7300 (')   __ 7301 0)    7302 (')    7303 C) 468,90   7304 C) 528,12   7305 C)    7306 0)    7307 C)    7308 0) 491,64   7309 0) 550,86   7310 (l)    7311 (l)    7312 (') 475,20   7313 O 517,50  3 . 2 . 92 Official Journal of the European Communities No L 25/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ot France FF Greece Dr Ireland £ Irl  100 kg   7315 O     7316 0) 458,68   7317 O 503,10   7320 0)    7321 O 486,60   7360 (') 642,62   7361 (l) 693,38   7362 (*) 737,80   7363 0) 780,10   7364 (') 839,32   7365 (*) 665,36   7366 O 716,12   7367 O 760,54   7368 O 802,84   7369 O 862,06   7370 O 691,22   7371 C) 741,98   7372 O 786,40   7373 (*) 828,70   - 7375 (l) 719,12   7376 (l) 769,88   7378 C) 747,04   7400 O    7401 O 462,92   7402 0) 507,34   7403 0) 549,64   7404 0) 608,86   ' 7405 0)    7406 O 485,66   7407 0) 530,08   7408 0) 572,38   7409 O 631,60   ¢ 7410 O 460,76   7411 (l) 511,52   7412 (') 555,94   7413 0) 598,24   7415 O 488,66   7416 (') 539,42   7417 (*) 583,84   7420 C) 516,58   7421 (l) 567,34   7460 (l) 679,79   7461 0) 730,55   7462 C) 774,97   7463 0) 817,27  No L 25/30 Official Journal of the European Communities 3 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg   7464 O 876,49   7465 O 702,53   7466 O 753,29   7467 C) 797,71   7468 O 840,01   7470 O 728,39   7471 0) 779,15   7472 O 823,57   7475 0) 756,29   7476 O 807&gt;05   7500 O 471,43   7501 O 522,19   7502 0) 566,61   7503 O 608,91   7504 ( ») 668,13   7505 O 494,17   7506 0) 544,93   7507 O 589,35   7508 O 631,65   7509 O 690,87   7510 (l) 520,03   7511 O 570,79   7512 0) 615,21   7513 O 657,51   7515 O 547,93   7516 O 598,69   7517 (') 643,11   7520 575,85   7521 0) 626,61   7560 O 709,37   7561 0) 790,05   7562 O 804,55   7563 O 846,85   7564 (l) 906,07   7565 C) 732,11   7566 O 782,87   7567 C) 827,29   7568 O 869,59   7570 (') 757,97   i 7571 0) 808,73   7572 O 853,15   7575 0) 785,87   7576 O 836,63  ,  7600 O 697,65   7601 C) 748,41  3 . 2 . 92 Official Journal of. the European Communities No L 25/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands ' F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfn Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7602 O 792,83   7603 O 835,13   7604 O 894,35   7605 0) 720,39   7606 (') 771,15   7607 O 815,57   7608 0) 857,87   7609 C) 917,09   7610 C) 746,25   7611 C) 797,01   7612 O 841,43   7613 O 883,73   7615 0) 774,15   7616 O 824,91   7620 O 802,07   7700 (l) 786,50   7701 O 837,26   7702 O 881,68   7703 O 923,98   7705 O 809,24   7706 (*) 860,00   7707 C) 904,42   7708 C) 946,72   7710 C) 835,10   7711 O 885,86   7712 0) 930,28   7715 O 863,00   7716 O 913,76   7720 C) 703,22   7721 O 753,98   7722 O 798,40   7723 O 840,70   7725 O 725,96   7726 O 776,72   7727 O 821,14   7728 O 863,44   7730 0) 751,82   7731 O 802,58   7732 O 847,00   7735 O 779,72   7736 0) 830,48   7740 OK 904,14   7741 0) 954,90   7742 O 999,32   7745 0) 926,88  No L 25/32 Official Journal of the European Communities 3 . 2. 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7746 (l) 977,64   7747 C) 1 022,06   7750 O 952,74   7751 0) 1003,50   7758    7759    7760 O 1 105,06   7761 C) 1 155,82   7762 (l) 1 200,24   7765 (l) 1 127,80   7766 O 1 178,56   7768    7769    7770 0) 1 153,66   7771 O 1 204,42   -7778    7779 469,29   7780 O 1 305,98   7781 0) 1 356,74 2,424  7785 (1) 1 328,72   7786 0) 1 379,48 2,474  7788 665,33   7789 716,09   7798 0)   ___ 7799 O    7800 1 555,59 2,439  7801 1 606,35 2,534  7802 1 650,77 2,618  7805 1 578,33 . 2,489  7806 1 629,09 2,584  7807 1 673,51 2,668  7808 O    7809 (l)    7810 1 604,19 2,543  7811 1 654,95 2,638  7818 (l)    7819 O 502,78   7820 (*) 1 589,08 2,499  7821 O 1 639,84 2,594  7822 (l) 1 684,26 2,678  7825 0) 1 611,82 2,549  7826 0) 1 662,58 2,644  7827 O 1 707,00 2,728  7828 O 698,82   7829 0) 749,58  No L 25/333 . 2. 92 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2,603 2,698 1 637,68 1 688,44 702,39 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 C) C) C) 0 C) O O c&gt; o o C) (l) C) C) c&gt; C) o o /1\ (l) 0) C) C) C) C) o o o C) (l) o (l) ( l) C) o C) C) C) C) C) C) o C) C) C) Official Journal of the European Communities 3 . 2 . 92No L 25/34 Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 C) 0 C) C) O 0 C) 0 O o C) C) C) C) C) C) C) o o C) 0 C) C) C) o C) 0 0 C) C) C) o o C) C) C) C) C) C) C) C) C) C) C) 461,19 520,41 483,93 543,15 3 . 2 . 92 Official Journal of the European Communities No L 25/35 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   797! Q _ __  7972 0) 467,49   7973 (') 509,79   7975 O    7976 O    7977 O ' 495,39   7978 0)    7979 O 478,89   7980 (l) 502,30   7981 C) 553,06   7982 O 597,48   7983 0) 639,78   7984 (l) 699,00   7985 (l) 525,04   7986 O 575,80   7987 O 620,22  ,  7988 O 662,52   7990 0) 550,90   7991 O 601,66   7992 (') 646,08   7995 C) 578,80   7996 O 629,56  Amounts to be deducted  51xx 17,64 0,030  52xx 37,29 0,064  53xx 59,67 0,102  54xx 82,47 0,141  55xx 117,61 0,201  56xx 170,54 0,291  570x 264,63 0,452  571x 264,63 0,452  572x 370,48 0,632  573x 370,48 0,632  574x 476,33 0,813  5750 476,33 0,813  5751 476,33 0, «13  5760 582,18 0,993  5761 582,18 0,993  5762 582,18 0,993  5765 582,18 0,993  5766 582,18 0,993  5770 582,18 0,993  5771 582,18 0,993 3. 2. 92No L 25/36 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg   5780 688,03 1,174  5781 688,03 1,174  5785 688,03 1,174  5786 688,03 1,174  579x 17,64 0,030  5808 17,64 0,030  5809 17,64 0,030  5818 17,64 0,030  5819 17,64 0,030  582x 17,64 0,030  5830 17,64 0,030  5831 17,64 0,030  5838 37,29 0,064  584x 37,29 0,064  585x 37,29 0,064  586x 59,67 0,102  587x 59,67 0,102  590x 82,47 0,141  591x 82,47 0,141  594x 117,61 0,201  595x 117,61 0,201  596x 170,54 0,291  597x 170,54 0,291  598x 264,63 0,452  599x 264,63 0,452 Amounts to be deducted  61xx 15,48 0,026  62xx 32,72 0,055  63xx 52,35 0,088  64xx 72,35 0,122  65xx 103,18 0,174  66xx 149,62 0,253  670x 232,16 0,392  | 67 lx 232,16 0,392  672x 325,03 0,549  673x 325,03 0,549  674x 417,90 0,706  6750 417,90 0,706  6751 417,90 0,706  6760 510,76 0,862  6761 510,76 0,862  6762 510,76 0,862  6765 510,76 0,862 3 . 2. 92 Official Journal of the European Communities No L 25/37 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1DM Pta Esc £ Bfrs/Lfrs Dkr Lst FF Dr £ Irl 100 kg ­ 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 510,76 510,76 510,76 603,63 603,63 603,63 603,63 15,48 15,48 15,48 15,48 15,48 15,48 15,48 15,48 32,72 32,72 32,72 52,35 52,35 72,35 72,35 103,18 103,18 149,62 149,62 232,16 232,16 0,862 0,862 0,862 1,019 1,019 1,019 1,019 0,026 0,026 0,026 0,026 0,026 0,026 0,026 0,026 0,055 0,055 0,055 0,088 0,088 0,122 0,122 0,174 0,174 0,253 0,253 0,392 0,392 No L 25/38 Official Journal of the European Communities 3 . 2 . 92 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these1 two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,010    ¢  1,046  0,972 0,986  Milk and milk products   1,010     1,046  0,972 0,986  Pigmeat             Sugar   1,010     1,046  0,976 0,986  Cereals   1,010     1,046  0,976 0,986  Eggs and poultry and albumins        1,011     Wine    1,011    Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,010     1,046  0,972 0,986  to be applied to refunds :  cereals   1,010     1,046  0,976 0,986  milk   1,010     1,046  0,972 0,986  sugar   1,010     1,046  0,976 0,986  Jams and marmalades (Regulation (EEC) No 426/86)             Olive oil sector           